Citation Nr: 0423526	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  96-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disorder for the period from February 18, 
1971 to July 25, 1995.

2.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine disorder for the period from July 26, 1995 
to August 11, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
a cervical spine disorder for the period beginning on August 
12, 1998.

4.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical thoracic strain, incurred as secondary 
to degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in August 1995 and March 2003.

By an RO action in August 1995, a grant of service connection 
for a cervical spine disorder was effectuated and a 10 
percent rating was assigned, effective from the day following 
the veteran's discharge from service, February 18, 1971.

An appeal followed and the Board, by its decision of June 
1997, increased the rating assigned for the veteran's 
cervical spine disorder from 10 percent to 20 percent.  In 
implementing the Board's decision, the RO, in a July 1997 
rating determination, assigned the 20 percent evaluation as 
of July 26, 1995, the date the veteran submitted his request 
for administrative review of the February 1972 rating 
decision based on clear and unmistakable error.

An appeal of the Board's June 1997 decision was thereafter 
taken to the United States Court of Appeals for Veterans 
Claims (Court), and the parties to such appeal moved the 
Court to vacate the Board's decision and remand the matter 
for further review.  Accordingly, the Court vacated the 
Board's June 1997 decision and remanded the matter to the 
Board.  Subsequently, the Board remanded this case back to 
the RO in August 1998 and March 2000.  

In April 2001, the Board rendered a decision denying the 
veteran's requests for higher initial ratings. The Board did, 
however, grant an increase in disability evaluation to 30 
percent for the cervical spine disorder, effective August 12, 
1998, the date medical evidence showed an increase in 
symptoms. The veteran again appealed this matter to the 
Court, and in November 2002, the Court vacated the Board's 
April 2001 decision and remanded the matter to the Board so 
that VA could provide the veteran with appropriate notices 
under the Veterans Claims Assistance Act of 2000.  The Board 
then again remanded this matter to the RO in June 2003.

The issues of entitlement to an evaluation in excess of 30 
percent for a cervical spine disorder for the period 
beginning on August 12, 1998 and entitlement to an initial 
evaluation in excess of 10 percent for mechanical thoracic 
strain, incurred as secondary to degenerative disc disease of 
the lumbosacral spine, arose from a March 2003 rating 
decision.  This issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  From February 18, 1971 to July 25, 1995, the veteran's 
cervical spine disorder was manifested by a decrease in the 
left triceps reflex, normal range of motion, and a tingling 
sensation in the left upper extremity.

3.  From July 26, 1995 until February 16, 1998, the veteran's 
cervical spine disorder was manifested by moderate limitation 
of motion, some numbness of the right arm, and tingling of 
the left arm.

4.  Beginning on February 17, 1998, the veteran's cervical 
spine disorder has been manifested by severe degenerative 
disc changes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a cervical spine disorder for the period from February 
18, 1971 to July 25, 1995 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Code 5290 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for a cervical spine disorder for the period from July 26, 
1995 until February 16, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Code 5290 (2003).

3.  The criteria for a 40 percent evaluation for a cervical 
spine disorder for the period beginning on February 17, 1998 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 
5290, 5293 (2003); 68 Fed. Reg. 51454-51458 (August 27, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
Moreover, the veteran has been afforded several VA 
examinations addressing his disorders.

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate his 
claims has been met.  With regard to the prior evaluations 
for a cervical disorder, the RO notified him of the need for 
such evidence in an August 2002 letter.  With regard to the 
current evaluation for a cervical spine disorder, the RO 
informed him of the need for such evidence in a February 2003 
letter.  By these letters, the RO has also notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was further notified in these 
letters that he should submit any additional records that he 
had in support of his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  However, 
the original RO decision from which this appeal arose, in 
regard to the prior cervical spine evaluations, was issued in 
1995, well before the enactment of the VCAA.  Consequently, 
VA could not possibly have informed the appellant of a law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in August 2002 was 
not given prior to the first AOJ adjudication of the 
veteran's claims, the notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board.  After the notice was provided, the case was 
readjudicated, and a new Supplemental Statement of the Case 
was issued to the veteran in July 2003.  He has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, as well as to respond to VA notices.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran underwent a VA examination in February 1972, 
during which he reported pain and stiffness in his neck and 
radiation over the left side of the shoulder.  X-rays 
revealed a compression fracture of C7, with anterior marginal 
osteophytic lipping of C6 and C7; some involvement and 
encroachment of the C6-C7 cervical foramina on the oblique 
projections; and some instability of C6-C7 in the oblique 
projection, with some osteoarthritic changes in the C7 and T1 
as well.  The physical examination revealed some decrease in 
the left triceps reflex, normal range of motion of the 
cervical spine, and a tingling sensation in the left upper 
extremity.  The diagnoses were an old compression fracture of 
C7, secondary to an automobile accident; and the surgical 
absence of spinous processes of C6 and C7.  

In an August 1995 rating decision, the RO found clear and 
unmistakable error in a February 1972 rating decision that 
had denied service connection for a neck disorder, in view of 
treatment for a pre-service cervical spine fracture in 
service.  A 10 percent evaluation was assigned, effective 
from February 1971.  

During a private evaluation in September 1995, the veteran 
reported neck pain radiating into the left upper extremity.  
An examination revealed forward flexion to within about two 
inches of the chin to his chest; this was described as "50% 
of normal."  Also, the veteran reported weakness in the left 
upper extremity as compared to the right and tenderness over 
the lower cervical spine region.  X-rays revealed C6-C7 
spondylosis, and the examiner rendered an impression of disc 
disease.

The veteran underwent a VA general medical examination in 
October 1995, during which he reported stiffness and 
tightness in his neck, with a "sensation" in his left arm 
and some numbness in his right arm.  The examination revealed 
cervical spine forward flexion to 25 degrees, extension to 30 
degrees, lateral flexion to 40 degrees bilaterally, right 
rotation to 45 degrees, and left rotation to 55 degrees.  
There was pain but not crepitus with such motion.  The 
examiner diagnosed degenerative joint disease of the cervical 
spine, status post cervical intervention.  This diagnosis was 
confirmed by x-rays.

In a June 1997 decision, the Board increased the rating 
assigned for the veteran's cervical spine disorder from 10 
percent to 20 percent.  In implementing the Board's decision, 
the RO, in a July 1997 rating decision, assigned the 20 
percent evaluation as of July 26, 1995.

A private MRI, conducted on February 17, 1998, revealed 
anterior fusion between C6 and C7; surgical absence of the 
spinous processes of C6 and C7; anterior subluxation of C5 
over C6, greater with flexion; anterior subluxation of C4 
over C5, only on flexion; bilateral severe facet joint 
degenerative changes between C3 and C6; and dextroscoliotic 
curvature of the cervical spine.

A March 1998 EMG revealed chronic left C7 radiculopathy, with 
no onging denervation in the left upper extremity C7 myotome.

A private MRI conducted in April 1998 revealed chronic 
compression deformities of the C6 and C7 vertebral bodies, 
with kyphotic angulation of the lower cervical spine at this 
level resulting in compression upon the cervical spinal cord; 
changes of focal myelomalacia of the cervical spinal cord at 
the C6-C7 disc level, with thinning and some increased signal 
intensity; and postoperative changes with absence of the 
spinous process of C6.

The veteran's August 1998 VA examination revealed forward 
flexion to 30 degrees, extension to 20 degrees, bilateral 
lateral flexion to 40 degrees, right rotation to 45 degrees, 
and left rotation to 40 degrees.  The examiner diagnosed 
longstanding degenerative joint disease of the cervical 
spine, with surgical intervention in the 1970s.  

The veteran was evaluated by D. A. Mowry, D.O., in April 
1999.  An examination revealed cervical spine "rested" 
forward flexion to 12 degrees, active forward flexion to 22 
degrees, extension varying from 14 to 20 degrees, left side 
bending to 16 degrees, and right side bending to 12 degrees.  
With extension, there was tingling down the left arm.  The 
impressions were degenerative joint disease of the cervical 
spine and probable C7 radiculopathy.  Dr. Mowry further noted 
that the veteran had pain with extension and that there would 
be "some limited abilities" during flare-ups.

Also in April 1999, the veteran underwent a VA neurological 
examination.  This examination revealed decreased deep tendon 
reflexes in the left arm and "limited" neck rotation and 
extension.  The assessment was C7 radiculopathy on the left, 
with cervical spine degenerative joint disease by history and 
some limitation of range of motion in the neck.

In April 2001, the Board granted a 30 percent evaluation for 
the cervical spine disorder, effective August 12, 1998.

The veteran was treated at Orthopedic Specialists of Nebraska 
on several occasions in 2001.  Range of motion testing from 
July 3, 2001 revealed forward flexion with the chin coming 
within one inch of the chest, extension to 25 degrees, right 
bending to 20 degrees with numbness in the left arm, left 
bending to 35 to 40 degrees, and lateral bending to no more 
than 10 degrees.  X-rays revealed absence of the spinous 
process of C6-C7, with marked degenerative changes at C5-C6 
and C6-C7.  Range of motion testing from December 2001 
revealed forward flexion with "his chin . . . to about 4 
finger breadths of his chest" and minimal rotation secondary 
to pain.  X-rays revealed absence of the spinous process of 
C6-C7, with severe degenerative changes at C6-C7.  

A VA cervical spine MRI from November 2001 revealed 
significant post-traumatic deformity of the superior aspect 
of the cervical spine, posterior narrowing at C6-C7, and 
neural foramen narrowing on the left at C6-C7 and C7-T1.

The veteran underwent a VA spine examination in December 
2001.  While the physical examination addressed only a lumbar 
spine disorder, an MRI of the cervical spine revealed 
anterolisthesis of C6 on C7; post-traumatic deformity of C7, 
with narrowing at C6 to C7; neural foraminal narrowing of C6 
to C7 and C7 to T1; and deformity of C6, with spondylosis. 

A private medical examination from August 2002 revealed 
cervical flexion to 40 degrees, extension to 25 degrees, 
right rotation to 40 degrees, and left rotation to 45 
degrees.  Axial compression elicited some pain along the base 
of the neck dorsally.
An MRI, from October 2001, was noted to show a fusion at C6-
C7 anteriorly, with facet arthrosis at C6-C7 and C7-T1, with 
no significant neural changes and minimal foraminal narrowing 
at C6-C7 and C7-T1. 
 
The veteran's September 2002 VA spine examination revealed 
cervical spine flexion to 60 degrees, with pain at 25 
degrees; extension to 10 degrees, with pain; and rotation and 
lateral bending to 5 degrees, with pain.  During pain, the 
veteran verbalized and grimaced.  The veteran also complained 
of left sciatic radicular distribution.  The relevant 
diagnosis was post-traumatic arthritis of the cervical spine, 
with bilateral sciatic radiculopathy symptoms.  The examiner 
further described "marked painful limitation of motion."  

A November 2002 VA treatment record reflects the veteran's 
complaints of "double vision" and increased pain when 
turning his neck to the left.  Upon examination, deep tendon 
reflexes could not be elicited in the biceps and triceps of 
the left upper extremity.  An MRI of the cervical spine was 
noted to have revealed a post-traumatic change at C7 and a 
compression fracture, with stenosis at C6-C7.

In a December 2002 statement, John J. Cannella, M.D., 
reviewed the veteran's recent radiological findings and 
concluded that the veteran could only work in a supervisory 
function, as his disability "affects his normal function of 
daily activities."  A February 2003 note from Dr. Cannella 
indicates that the veteran "is unable to work due to his 
service connected back."  The Board observes, however, that 
the veteran is separately service-connected for a lumbar 
spine disorder, and the evaluation of that disorder (60 
percent) is not presently at issue on appeal.  Moreover, 
entitlement to a total disability evaluation based on 
individual unemployability and due to service-connected 
disabilities (TDIU) is currently in effect.

During his February 2003 VA examination, the veteran reported 
continued neck pain.  Range of motion testing revealed 
forward flexion, extension, and right lateral flexion to 20 
degrees; left lateral flexion to 10 degrees; right lateral 
rotation to 50 degrees; and left lateral rotation to 45 
degrees.  Pain was noted with motion testing.  No postural 
deformities were noted.  The diagnoses included mechanical 
cervical strain; postural deformity involving the superior 
aspect of C7, with anterior to posterior narrowing at C6-C7; 
and neuroforaminal narrowing on the left at C6-C7 and C7-T1.  

The RO has evaluated the veteran's cervical spine disorder 
under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5290.  Under this section, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine.  A 20 percent evaluation is assigned for moderate 
limitation of motion, while a 30 percent evaluation 
contemplates severe limitation of motion.

The diagnostic criteria for evaluating spine disorders have 
recently been revised, effective only from September 26, 
2003.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Under 
these revisions, a 10 percent evaluation is warranted for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 30 percent evaluation 
contemplates forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is assigned in cases of forward flexion of 
the cervical spine of 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation contemplates unfavorable ankylosis of the entire 
cervical spine.  A higher evaluation can only be granted in 
cases involving unfavorable ankylosis of the entire 
thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  

The Board has first considered the 10 percent evaluation 
assigned for the period from February 18, 1971 to July 25, 
1995.  Unfortunately, the only relevant evidence from that 
period is a February 1972 VA examiantion, which revealed some 
decrease in the left triceps reflex, normal range of motion 
of the cervical spine, and a tingling sensation in the left 
upper extremity.  Even assuming a degree of pain on motion, 
in view of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996) 
and 38 C.F.R. §§ 4.40 and 4.45, there is simply no evidence 
that the veteran's limitation of motion of the cervical spine 
was more than slight in degree, thus warranting an evaluation 
of not more than 10 percent under Diagnostic Code 5290.  
There was also no evidence of favorable ankylosis (30 percent 
under Diagnostic Code 5287) or moderate intervertebral disc 
syndrome, with recurring attacks (20 percent under Diagnostic 
Code 5293).  Thus, the 10 percent evaluation for that period 
remains warranted.

The Board next notes that the evidence dated from July 26, 
1995 until February 16, 1998 showed moderate limitation of 
motion of the cervical spine, some numbness of the right arm, 
and tingling in the left arm.  Given that there were no 
findings of significant painful motion, in view of DeLuca, 
and the moderate degree of loss of motion, the 20 percent 
evaluation under Diagnostic Code 5290 remains appropriate.   
There was also no evidence of favorable ankylosis (30 percent 
under Diagnostic Code 5287) or severe intervertebral disc 
syndrome, with recurring attacks (40 percent under Diagnostic 
Code 5293).

However, on February 17, 1998, an MRI revealed bilateral 
severe facet joint degenerative changes between C3 and C6, 
and similar radiologic findings were noted in July and 
December of 2001.  The veteran's physical examinations have 
also shown cervical spine motion limited by pain and 
continued tingling in the left arm.  Given the noted 
radiological findings, it is the conclusion of the Board that 
a 40 percent evaluation under the old provisions of 
Diagnostic Code 5293 is warranted for severe degenerative 
disc disease.  

The Board is aware that x-rays from July 2001 showed marked 
degenerative disc disease, but the physical examination 
findings suggest intermittent relief and a degree of 
neurological symptomatology that is not consistent with the 
criteria for a 60 percent evaluation under the old provisions 
of Diagnostic Code 5293 (pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief).  Also, in the absence 
of ankylosis of the entire thoracolumbar spine, there is no 
basis for a higher evaluation under the recent revisions to 
the diagnostic criteria for evaluating back disorders.

In summary, the evidence supports a 10 percent for a cervical 
spine disorder for the period from February 18, 1971 to July 
25, 1995, a 20 percent evaluation for the period from July 
26, 1995 to February 16, 1998, and 40 percent evaluation for 
the period beginning on February 17, 1998.  In reaching this 
determination, for the period prior to February 17, 1998, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected cervical spine disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the veteran has been noted to 
be unemployable, there has been no opinion to date 
attributing such unemployability to his cervical spine 
disorder alone.  Moreover, as noted above, TDIU is currently 
in effect.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).





ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for a cervical spine disorder for the period from 
February 18, 1971 to July 25, 1995 is denied.

The claim of entitlement to an evaluation in excess of 20 
percent for a cervical spine disorder for the period from 
July 26, 1995 to February 16, 1998 is denied.

A 40 percent evaluation is granted for a cervical spine 
disorder for the period beginning on February 17, 1998, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

At present, the veteran has been assigned a 60 percent 
evaluation for his lumbar spine disorder and a 10 percent 
evaluation for his thoracic spine disorder.  The 60 percent 
evaluation for his lumbar spine disorder is not presently at 
issue on appeal.

Effective September 26, 2003, however, substantive changes 
have been made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  These changes are 
listed under Diagnostic Codes 5235-5243, with Diagnostic Code 
5243 now embodying the recently revised provisions of the 
former Diagnostic Code 5293 (for intervertebral disc 
syndrome).

One major change embodied in these new regulations is that 
the thoracic and lumbar spine regions, previously addressed 
separately under VA regulations, are now treated as one 
entity.  Note (6) of the new regulations speaks to two 
separate segments, the cervical spine and the 
"throracolumbar spine," for evaluation.  Similarly, the 
individual diagnostic codes contain language referring to the 
"thoracolumbar spine."  The obvious implication is that the 
thoracic and lumbar spine segments should now be evaluated as 
one disability as of September 26, 2003.  This must be 
addressed by the RO prior to further Board action.  See also 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (concerning 
"inextricably intertwined" issues).

Given such considerations, it is the determination of the 
Board that this case must be REMANDED for the following 
action:

In view of the newly enacted criteria for 
evaluating spine disorders, the veteran's 
thoracic and lumbar spine disorders 
should be combined, with a single rating 
assigned.  A full explanation for this 
assignment should be given in terms of 
Diagnostic Codes 5235-5243, as newly 
enacted.  If the determination of this 
matter remains less than fully favorable 
to the veteran (e.g., if less than a 100 
percent evaluation is assigned), he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, which includes the provisions of 
38 C.F.R. §§ 3.102 and 3.159, and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



